DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, was examined under the first inventor to file provisions of the AIA .  

Reasons for Allowance
The following is Examiner’s statement of reasons for allowance: 
Independent claim 1, and its dependent claims, are drawn to the general notion of a display device. 
Independent claim 32 is drawn to the general notion of a method for fabricating a display device. 
Even though all of the features as claimed in the instant application were available in the prior art, of particular significance is that no single prior art reference or reasonable combination of prior art references was found to disclose all of the following elements, thereby distinguishing the instant application’s claimed subject matter over the prior art references of record.  
The particularly-significant, distinguishing structural and functional features are an output circuit and leakage prevention circuits arranged between a first voltage signal line and a second voltage signal line, an orthographic projection of a first energy storage circuit on a base substrate partially overlapping an orthographic projection of a second voltage signal line on the base substrate, and a first leakage prevention circuit arranged on a side of a first voltage signal line away from a second voltage signal line, when 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”. 

Conclusion
References found pertinent to the instant Office Action but not cited in rejection are collected in the attached PTO-892 form and described below: 
NA; Ji Su, US 20210125557 A1, describes a scan driving circuit formed on a substrate and containing a plurality of shift registers (see Fig. 4), but does not describe each shift register formed of an output circuit and leakage prevention circuits connected to high and low voltage signal lines, a storage capacitor, an output circuit arranged between a first voltage signal line and a second voltage signal line, an orthographic projection of a first energy storage circuit on a base substrate partially overlapping an orthographic projection of a second voltage signal line on the base substrate, or a first leakage prevention circuit arranged on a side of a first voltage signal line away from a second voltage signal line; 
KIM; Sung Hwan et al., US 20200143747 A1, describes a scan driving circuit formed on a substrate and containing a plurality of shift registers (see Fig. 1), but does not describe each shift register formed of an output circuit and leakage prevention circuits connected to high and low voltage signal lines, a storage capacitor, an output 
HOSOYACHI; KOHEI et al., US 20200126466 A1, describes a scan driving circuit formed on a substrate and containing a plurality of shift registers, each shift register formed of an output circuit arranged between a first voltage signal line and a second voltage signal line, and a leakage prevention circuit connected to high voltage signal line (see Figs. 2, 4-6), but does not describe a storage capacitor, an output circuit arranged between a first voltage signal line and a second voltage signal line, an orthographic projection of a first energy storage circuit on a base substrate partially overlapping an orthographic projection of a second voltage signal line on the base substrate, or a first leakage prevention circuit arranged on a side of a first voltage signal line away from a second voltage signal line; 
PARK; SeHee et al., US 20200052085 A1, describes a scan driving circuit formed on a substrate and containing a plurality of shift registers, each shift register formed of an output circuit (see Fig. 1-2), but does not describe leakage prevention circuits connected to high and low voltage signal lines, a storage capacitor, an output circuit arranged between a first voltage signal line and a second voltage signal line, an orthographic projection of a first energy storage circuit on a base substrate partially overlapping an orthographic projection of a second voltage signal line on the base 
YAMAMOTO; KAORU et al., US 20190080658 A1, describes a scan driving circuit formed on a substrate and containing a plurality of shift registers, each shift register formed of an output circuit connected to high and low voltage signal lines, and of a storage capacitor (see Figs. 5, 6), but does not describe leakage prevention circuits and an output circuit arranged between a first voltage signal line and a second voltage signal line, an orthographic projection of a first energy storage circuit on a base substrate partially overlapping an orthographic projection of a second voltage signal line on the base substrate, or a first leakage prevention circuit arranged on a side of a first voltage signal line away from a second voltage signal line; 
JANG; Yong-Ho et al., US 20160322116 A1, describes a scan driving circuit formed on a substrate and containing a plurality of shift registers, each shift register formed of an output circuit connected to high and low voltage signal lines, and of a storage capacitor (see Figs. 3, 9), but does not describe leakage prevention circuits connected to high and low voltage signal lines, an orthographic projection of a first energy storage circuit on a base substrate partially overlapping an orthographic projection of a second voltage signal line on the base substrate, or a first leakage prevention circuit arranged on a side of a first voltage signal line away from a second voltage signal line; 
Or-Bach; Zvi et al., US 9412645 B1, describes a scan driving circuit formed on a substrate and containing a plurality of shift registers (see Fig. 3A), but does not describe each shift register formed of an output circuit and leakage prevention circuits connected 
Lee; Jae-Hoon et al., US 20100207928 A1, describes a scan driving circuit formed on a substrate and containing a plurality of shift registers, each shift register formed of an output circuit connected to high and low voltage signal lines, and of a storage capacitor (see Fig. 15), but does not describe leakage prevention circuits connected to high and low voltage signal lines, an orthographic projection of a first energy storage circuit on a base substrate partially overlapping an orthographic projection of a second voltage signal line on the base substrate, or a first leakage prevention circuit arranged on a side of a first voltage signal line away from a second voltage signal line; 
Watatani; Masahide et al., US 5798742 A, describes a scan driving circuit formed on a substrate and containing a plurality of shift registers, each shift register formed of an output circuit and of a storage capacitor formed of overlapping parallel plates (see Fig. 4, 5, 11), but does not describe leakage prevention circuits connected to high and low voltage signal lines, an output circuit arranged between a first voltage signal line and a second voltage signal line, an orthographic projection of a first energy storage circuit on a base substrate partially overlapping an orthographic projection of a second voltage signal line on the base substrate, or a first leakage prevention circuit arranged on a side of a first voltage signal line away from a second voltage signal line. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571 272 2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael J Eurice/Primary Examiner, Art Unit 2693